           Case 1:19-vv-00485-UNJ Document 34 Filed 06/29/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-485V
                                         UNPUBLISHED


    KEITH COUSENS,                                            Chief Special Master Corcoran

                         Petitioner,                          Filed: May 20, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.


                                    RULING ON ENTITLEMENT 1


       On April 2, 2019, Keith Cousens filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (GBS) as a
result of his September 23, 2017 influneza (“flu”) vaccination. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:19-vv-00485-UNJ Document 34 Filed 06/29/20 Page 2 of 2




       On May 18, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent indicates that

      [m]edical personnel at DICP have reviewed the petition and medical
      records filed in the case. It is respondent’s position that petitioner has
      satisfied the criteria set forth in the recently revised Vaccine Injury Table
      (“Table”) and the Qualifications and Aids to Interpretation (“QAI”), which
      afford petitioner a presumption of causation if the onset of GBS occurs
      between three and forty-two days after a seasonal flu vaccination and
      there is no apparent alternative cause. 42 C.F.R. § 100.3(a)(XIV)(D),
      (c)(15); 42 U.S.C. § 300aa-13(a)(1).

Id. at 7. Respondent further agrees that

      [t]he claim also meets the statutory severity requirements because
      petitioner experienced sequelae of his GBS for more than six months. See
      42 U.S.C. § 300aa-11(c)(1)(D)(i). Therefore, based on the record as it now
      stands, compensation is appropriate, as petitioner has satisfied all legal
      prerequisites for compensation under the Act.

Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
